Citation Nr: 1205952	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine spondylosis.

2.  Entitlement to service connection for degenerative joint disease of the bilateral wrists.

3.  Entitlement to service connection for bilateral knee replacement.

4.  Entitlement to service connection for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Beverly Smith, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which essentially reopened the Veteran's previously denied claims of service connection for lumbosacral spine spondylosis and for degenerative joint disease of the bilateral wrists and denied these claims on the merits.  The RO also denied the Veteran's request to reopen previously denied service connection claims for bilateral knee replacement and for degenerative joint disease of the left ankle.  An RO hearing was held in October 2008 and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in March 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The Board observes that, in a February 1995 rating decision, the RO denied, in pertinent part, the Veteran's claim of service connection for lumbosacral strain.  This decision was issued to the Veteran and his service representative in March 1995.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Board also observes that, in an April 1999 rating decision, the RO denied the Veteran's request to reopen his previously denied claims of service connection for injuries to both knees, both ankles, and all other joints (including the bilateral wrists).  The Veteran did not appeal this decision, and it also became final.  Id.  The Veteran raised the current claims in January 2002.

The Veteran's claims were before the Board in January 2011, at which time the Board considered them to be applications to reopen the claims for service connection.  The Board then granted reopening of each claim, subsequently denying service connection on the merits.  The Veteran appealed the January 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the Veteran's attorney and VA's Office of General Counsel issued a Joint Motion for Remand in August 2011.  The Joint Motion specified that the portion of the January 2011 Board decision that granted reopening of the Veteran's claims was not on appeal to the Court.  Only the claims on the merits were subject to the Joint Motion.  An August 2011 Court Order granted the Joint Motion, vacating the Board's decision to the extent that it denied the claims listed above, and remanded the appeal to the Board for further adjudication.

The August 2011 Joint Motion determined that the Board erred in not addressing whether the October 2008 RO hearing and March 2010 Board hearing were conducted in compliance with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Both parties agreed that neither the RO hearing officer, nor the undersigned Veterans Law Judge complied with the holding in Bryant.  The Joint Motion also indicated that there were some inconsistencies in the Board's decision with regard to the time span during which the Board asserted the Veteran did not complain of symptoms associated with his spine, ankles, and knees.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's current lumbosacral spine spondylosis is not related to active service. 

2.  The competent evidence shows that the Veteran's current degenerative joint disease of the bilateral wrists is not related to active service. 

3.  The competent evidence shows that the Veteran's bilateral knee replacement is not related to active service. 

4.  The competent evidence shows that the Veteran's current degenerative joint disease of the left ankle is not related to active service.


CONCLUSIONS OF LAW

1.  Lumbosacral spine spondylosis was not incurred in active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

2.  Degenerative joint disease of the bilateral wrists was not incurred in active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

3.  Bilateral knee replacement was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 

4.  Degenerative joint disease of the left ankle was not incurred in active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In a letter issued in December 2003, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection claim was provided in March and April 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds that VA met its duty to notify the appellant of his rights and responsibilities under the VCAA. 

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2003 letter was issued to the appellant and his service representative prior to the February 2004 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because all of the appellant's previously denied claims are being reopened and denied on the merits in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required. 

The Veteran has contended that he was treated for his claimed disabilities at the VA Medical Center in West Los Angeles, California, in 1981 and 1982.  The RO has made numerous attempts to obtain these records.  In response to these requests, the VA Medical Center in West Los Angeles, California informed the RO in April 2009 that, following a search of electronic records and archived files at this facility, there were no records for the Veteran.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In June 2009, following repeated unsuccessful attempts to obtain the Veteran's treatment records from the VA Medical Center in West Los Angeles, California, the RO formally determined that these records were not available for review and further attempts to obtain them would be futile. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be explained below in greater detail, the Veteran has been provided with VA examinations which address the contended causal relationships between each of his claimed disabilities and active service.  There is no competent evidence, other than the Veteran's statements, which indicates that any of these disabilities may be associated with service.  The Veteran is not competent to testify as to etiology of any of these disabilities as they require medical expertise to diagnose.  Thus, the Board finds that additional examinations are not required even under the low threshold of McLendon.  

Finally, with respect to the aforementioned October 2008 RO and March 2010 Board hearings, the Court held in Bryant v. Shinseki, 23, Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)( 2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

However, with regard to the March 2010 Board hearing, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Veterans Law Judges to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52575 (August 23, 2011).

With regard to the October 2008 RO hearing, the parties to the Joint Motion agreed that the duties delineated in Bryant were not satisfied during the hearing.  However, the hearing transcript clearly shows that the Veteran asserted that his current disabilities were due to a fall in service, and the statements by the Veteran and his attorney indicate that they had actual knowledge of the elements necessary to substantiate his claims.  Furthermore, the RO official and the Veteran's attorney specifically discussed what evidence was of record and what evidence might be outstanding that could be pertinent to the Veteran's claims.  The RO official inquired as to whether the Veteran received Social Security benefits and indicated that an additional medical opinion might be needed prior to final adjudication of the Veteran's claims.  Finally, neither the Veteran nor his attorney has identified any prejudice in the conduct of the RO hearing or contended that there is any pertinent evidence not of record or that the Veteran does not fully understand the issues.  As noted above, the Board finds that there is no obtainable outstanding evidence that is pertinent to the issues on appeal.  As such, to the extent that the RO hearing did not comply with the requirements of Bryant, the Board finds no prejudice to the Veteran, as it is harmless error.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA


II.  Analysis

Applicable Laws and Regulations

The Veteran contends that he incurred lumbosacral spine spondylosis, degenerative joint disease of the bilateral wrists, bilateral knee replacement, and degenerative joint disease of the left ankle during active service.  He specifically contends that all of these orthopedic disabilities are the result of an in-service accident in April 1963 in which he fell between 60-100 feet while rappelling during a training exercise. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination in February 1959, he denied all relevant medical history and clinical evaluation of his spine was normal.  Clinical evaluation was unchanged on periodic physical examination in June 1960.  On periodic physical examination in October 1961, the Veteran's medical history included swollen or painful joints.  The in-service examiner stated that this related to pre-service treatment for poliomyelitis and a pre-service football injury.  Clinical evaluation was unchanged. 

On April 17, 1963, the Veteran reported to an Emergency Room (ER) at a U.S. Army Hospital complaining that he fell while demonstrating rope rappelling from a helicopter earlier that day.  He reported that he had a free fall of about 100 feet of rope and currently had low back pain.  Physical examination showed spastic left paraspinous muscles and tenderness to palpation over L4-5.  The impression was acute lumbosacral strain and rule-out fracture of L4.  The Veteran was admitted to the hospital.  The Veteran was hospitalized for 8 days for treatment of paravertebral muscle strain in the lumbosacral area.  This injury was incurred in the line of duty. 

A "Narrative Summary" for the Veteran's in-service hospitalization in April 1963 shows that, while instructing rope rappelling from a helicopter, he fell approximately 60 feet to the ground.  He landed "paratrooper-style" on his feet, falling back, and experienced immediate pain in the lumbosacral area of the back with some difficulty in walking.  Physical examination on admission to the hospital showed tenderness over the lumbosacral muscles with splinting of the left paravertebral muscles and tenderness on motion of the hip.  The diagnosis on admission was acute lumbosacral strain.  The Veteran was placed on complete bed rest for 4 days and then allowed bathroom privileges with much decrease in muscle spasm after the first day.  At discharge, there was no further spasm and his lumbosacral spine motion was good without any pain.  He was discharged with a T-3 profile in the lower extremities for 30 days.  The final diagnosis was paravertebral muscle strain in the lumbosacral area. 

In March 1964, the Veteran complained that he had hurt his back when he fell on his buttocks.  Physical examination showed no bony abnormality.  X-rays showed a negative sacrum and coccyx.  He was discharged to duty.  In April 1964, he complained that he still had occasional pain on a false step or sudden jolt but he was getting better. 

At his separation physical examination in August 1964, the Veteran denied all relevant medical history.  The in-service examiner noted the Veteran's service treatment records showed a muscular strain in the lumbosacral spine in April 1963.  This examiner stated that the Veteran still was symptomatic.  Clinical evaluation of the spine was normal.

On VA examination in August 2001, the Veteran's complaints included constant bilateral knee discomfort and left ankle swelling and daily pain.  The Veteran reported that he had fallen from a helicopter while rappelling approximately 90-100 feet to the ground in 1962 during active service.  Although there were no fractures at the time of this in-service fall, there was excessive knee swelling which required fluid drainage.  The Veteran stated that he had left ankle surgery in 1990 and bilateral knee replacement in March 2000.  He used a cane during ambulation.  Physical examination showed he was obese and walked with an antalgic gait using a cane during ambulation.  Physical examination of the bilateral knees showed a well healed surgical scar over the superior aspect of the knees, distal thigh, and proximal leg secondary to knee replacement bilaterally, generalized tenderness, and pain on motion.  The Veteran's knees were weaker throughout range of motion testing when resistance was applied.  Fatigability was noted with repetitive use.  Pain increased throughout range of motion testing with repetitive use.  Physical examination of the ankles showed swelling, tenderness to palpation, a well healed surgical scar over the lateral malleolus of the left ankle, a normal range of motion with pain in the left ankle during inversion.  The Veteran's ankles were weaker throughout range of motion testing when resistance was applied.  Fatigability was noted with repetitive use.  Pain increased throughout range of motion testing with repetitive use.  X-rays of the left ankle showed no definite abnormalities and were unremarkable.  The diagnoses included surgical residuals of the left ankle and bilateral surgical residuals of knee replacement.

A review of private outpatient treatment records date-stamped as received by the RO in December 2003 show that, on private outpatient treatment on July 14, 1989, the Veteran complained of right wrist problems since he suffered a right wrist fracture playing football during active service.  He denied any problems with the right wrist until the beginning of 1989 when he injured his left leg and had some ligament repairs done in his ankle and was on crutches for a while.  The crutches markedly aggravated his right wrist and he began to experience significant pain including night discomfort.  Since April 1989, the Veteran had experienced persistent pain at rest and at night and an aching discomfort in his thumb with use.  He reported that he dropped things.  Physical examination showed swelling over the dorsal radial aspect of the wrist indicative of probable synovial cyst, limited right wrist motion, and pain with forced palmar abduction.  X-rays showed a radio-scaphoid arthritis with a dorsal incalated segmental instability (DISI) deformity but no evidence of a scapho-lunate gap.  This possibly was chronic arthritis due to healing of the scaphoid in the humpback position with resultant radio-carpal changes.  The right wrist joint was injected and this relieved 50-75 percent of the Veteran's pain.  The impressions included radio-scaphoid arthritis of the right wrist and possible carpal tunnel syndrome 

The Veteran had right wrist surgery on July 26, 1989.  At that time, the Veteran reported injuring his right wrist during active service and being treated with a short arm splint and spica cast for approximately 6 weeks.  He had experienced continued right wrist pain since this in-service injury and acute exacerbation over a 6 to 12-month period prior to surgery. 

On VA examination in December 2003, the Veteran's complaints included low back pain aggravated by his sleep posture and seated positions, bilateral knee pain and swelling, decreased range of motion in the left knee without pain, bilateral knee popping, bilateral ankle swelling, and painful extension of the left wrist.  He stated that his right wrist did not hurt.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  This examiner noted that the Veteran was diagnosed as having paravertebral lumbosacral strain during active service after repelling from a helicopter at approximately a 100-foot height.  The Veteran also reported that he had injured his wrists, knees, and ankles during this in-service fall, although the VA examiner noted that there was no indication of any of these injuries in the Veteran's service treatment records.  The Veteran denied any bowel or bladder incontinence or aggravation of his activities of daily living due to his lumbosacral spine.  He also denied any prescribed bed rest for his lumbosacral spine in the previous 12 months.  He reported using a cane as need to ameliorate his knee problems.  He also reported attacks of gout every 6 months with pain and swelling of the ankles. 

Physical examination in December 2003 showed he was extremely obese and had a non-antalgic gait without ambulatory support or braces.  There was no tenderness to palpation, spasm, pain, or muscular tension in the lumbosacral spine.  The Veteran stated that his usual area of discomfort was from L5-S1 with some radiation in to the left gluteal fold and proximal left thigh.  No protective posture was noted and there was no limitation of motion on repetitive testing of the lumbosacral spine.  Physical examination of the knees showed a loss of normal anatomic landmarks with no edema, swelling, or effusion, crepitus on flexion and extension, and no tenderness to palpation in the left knee, tenderness to palpation in the right knee at the lateral inferior patellar pole above the joint line.  Physical examination of the ankles showed increased nodularity, edema, and swelling of the lower ankle talocrural joint, and no tenderness to palpation although there were multiple complaints of areas of discomfort in the medial and lateral malleolar areas which were not tender to palpation on examination.  Physical examination of the wrists showed that the right wrist was fused surgically and the left wrist was painful on range of motion testing.  X-rays of the lumbosacral spine showed degenerative changes involving the thoracolumbar region and lumbar spine.  X-rays of the wrists showed degenerative changes involving the radial carpal joint with fusion between the scaphoid and lower radius on the right side.  X-rays of the knees showed prosthetic replacement of both knee joints, heterotrophic bone formation in the soft tissues just above the left patella area, and ossification involving the soft tissue just median to the lower left femur.  X-rays of the ankles showed minimal degenerative changes involving the tibiotalar joints. 

The VA examiner opined in December 2003 that, after careful review of the claims file, the Veteran sustained a one-time incident of low back pain with resolution.  There were no other reports in the claims file which suggested a long-time chronic history of treatment, complaint or significant disability or impairment.  This examiner stated that the Veteran's service treatment records were void of any left knee problems and the Veteran denied any left knee problems at this examination.  This examiner also stated that there was only weak evidence to support a right knee problem.  This examiner observed that there was no evidence in the claims file to support a right wrist problem during active service and the Veteran reported no right wrist complaints after his surgical fusion.  The VA examiner concluded that it was clear that the Veteran's subjective complaints related predominantly to his gout disease and, after reviewing the claims file, the rappelling injury was not the source of the Veteran's multi-joint symptom complaints at this examination.  This examiner also concluded that none of the Veteran's orthopedic disabilities noted on examination were due to active service.  He stated that the findings of multiple small and large joint arthritic changes involving the upper and lower extremities and spine were not characteristic of a single episode of trauma.  The diagnoses included age-related spondylosis of the thoracolumbar spine without radiculopathy, osteoarthritis of the bilateral knees secondary to spondylosis of the thoracolumbar spine, degenerative joint disease of the left knee with surgical arthroscopy debridement, total knee arthroplasty of the bilateral knees secondary to spondylosis of the thoracolumbar spine, degenerative joint disease of the bilateral wrists secondary to spondylosis of the thoracolumbar spine, and degenerative joint disease of the bilateral ankles secondary to spondylosis of the thoracolumbar spine. 

In a December 2003 statement, the Veteran contended that he had injured his back and wrists after he fell 60 feet while rappelling from a helicopter during a training exercise in April 1963.  He stated that his ankles were in constant pain and his left wrist was as painful as his right wrist. 

On VA outpatient treatment in August 2005, the VA examiner noted that the Veteran had presented with a history of bilateral ankle pain after falling from a height of 60 feet in April 1963 during active service.  The Veteran also reported that, at the time of his in-service fall, he sustained injuries to his lower back and lumbosacral area.  The Veteran reported further that, after his hospitalization, he was on bed rest for 1 month and limited duty afterwards.  While on bed rest following his in-service accident, the Veteran stated that this knees and ankles were extremely swollen.  He also stated that he had experienced a lot of ankle pain during his limited duty period.  He was not able to return to full duty for approximately 6 months.  After he returned to full duty, the Veteran stated that he had trouble walking and fell a lot because his joints constantly gave way on him.  Following service, the Veteran reported experiencing several bouts of gout annually and his ankles were in an awkward position.  He had bilateral knee surgeries in March 2000 for arthritis.  Physical examination showed both ankles were basically in a valgus attitude upon calcaneal stance position and bowing of the Achilles tendon on the right. X-rays of the feet showed a large amount of arthritic changes and degenerative changes along the course of numerous bones which were consistent with the injuries sustained from a fall.  The VA examiner concluded that the Veteran's in-service fall along with other documentation he reviewed in the claims file supported injuries to the back, wrists, and feet. 

VA x-rays of the bilateral ankles taken in July 2008 showed soft tissue swelling, associated with minimal degenerative joint disease, involving both ankle joints which was consistent with the diagnosis of gout.  There also were bilateral inferior calcaneal osteophytes with ossification of the Achilles tendon insertions. Degenerative joint disease changes also were present involving the intertarsal joints. VA x-rays of the bilateral wrists taken in July 2008 showed severe degenerative changes of the radiocarpal joint with possible remote fracture of the scaphoid bone and a post-traumatic ossified body seen lateral to this bone. 

VA x-rays of the lumbosacral spine taken in November 2008 showed suspected generalized osteopenia, multilevel degenerative changes with T12/L1 disc space narrowing and endplate spurring, and endplate spurring throughout the lumbar spine.  There was a mild anterior wedge compression deformity of the anterior superior aspect of the L4 vertebral body, associated with anterior endplate spurring, suggesting sub acute or chronic finding mesh coils overlie the lower abdomen. 

On VA x-rays of the left wrist taken in January 2009, it was noted that the reason for x-rays was to rule out a fracture of the left wrist status-post fall 2 months earlier.  There was diffuse osteopenia, degenerative changes in the radiocarpal joint with joint space narrowing and subchondral sclerosis, heterotopic ossification seen along the dorsal aspect of the carpal bones.  No acute fracture was present.  The soft tissues were unremarkable.  The VA radiologist concluded that the Veteran's left wrist was unchanged. 

The Veteran asserted in a January 2009 statement that he had pain every day along with debilitating stiffness in his back, wrists, and ankles.  He also experienced swollen joints every day.  He stated that it was very hard to get up every morning and he was limited severely in his activities of daily living.  He also stated that his back, wrists, and ankles had deteriorated as a result of trauma-induced arthritis and rheumatoid arthritis. 

On VA examination in May 2009, the Veteran's complaints included low back, bilateral wrist, bilateral knee, and left ankle pain.  The Veteran reported that his lumbosacral spine problems stemmed from his in-service fall in April 1963.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  This examiner noted the Veteran's in-service fall recorded in his service treatment records when he fell between 60 and 100 feet.  This examiner also noted the Veteran's in-service treatment for left wrist and bilateral knee injuries.  This examiner noted further that, after the Veteran injured his left ankle in 1988 and had surgery, there were no other reports of problems or injuries with the left ankle except for some progressive arthritic changes.  He also noted further that there was no evidence in the claims file that the Veteran had any type of rheumatoid arthritis.  The Veteran reported that he could do all of his activities of daily living and had used a cane on and off over the last couple of years.  He also reported that he had experienced low back pain since his in-service fall.  He rated his low back pain as 3/10 on a pain scale (with 10/10 being the worst pain) located in the lower portion of his back with daily flare-ups to 9/10 which lasted for a few seconds at a time.  He rated his left wrist pain as 3/10 on a pain scale with flare-ups to 8/10 when he was trying to stand which lasted for a few seconds and also occurred when he put pressure on his left wrist.  He also rated his left knee pain as 2-3/10 with daily flare-ups to 5/10 especially after sitting with his knees bent for more than 30 minutes.  He stated that his right knee was similar to his left knee though even worse.  His left knee pain flared up to 6/10 on a daily basis. 

Physical examination in May 2009 showed he walked slowly with a cane and was able to get in and out of a chair although he used his hands to push himself up out of the chair.  He could balance slightly on his heels and toes and could do a partial squat.  Physical examination of his back showed no muscle spasms, pain report in the lower lumbar spine, normal spinal lordosis, and negative straight leg raising bilaterally.  Physical examination of the left wrist showed good grip strength.  Physical examination of the knees showed well-healed incisions anteriorly, stable knees, no calf pain, and good quadriceps strength.  Physical examination of the left ankle showed good strength and a stable ankle.  X-rays of the lumbosacral spine showed moderate to severe degenerative disc disease throughout the entire lumbar spine, worst at the L4 level, and some slight anterior wedging of L4.  X-rays of the right wrist showed a solid fusion between the radius and carpal bones.  X-rays of the left wrist showed moderate to severe degenerative joint disease throughout the wrist with apparent scapho-lunate dissociation.  X-rays of the knees showed solid prostheses and ossification of the quadriceps tendon bilaterally.  X-rays of the left ankle showed moderate to severe degenerative joint disease throughout the ankle joint, including the ankle joint and subtalar joints. 

Following physical examination of the Veteran in May 2009, the VA examiner opined that most all of the Veteran's orthopedic problems were primarily a result of progressive gout.  He acknowledged that the Veteran sustained an injury in 1963 and, although he was hospitalized for a few days on bed rest, there were no additional medical records to substantiate any further long term disability as a result of the fall.  The VA examiner also opined that it was less likely than not that the Veteran's degenerative joint disease of the lumbosacral spine, bilateral wrists, bilateral knees, and left ankle were related to or caused by his in-service fall.  The diagnoses included degenerative joint disease primarily secondary to gout involving the lumbar spine, bilateral wrists, bilateral knees, and left ankle and no evidence suggesting that the Veteran had rheumatoid arthritis. 

In a June 2009 addendum to the May 2009 VA examination report, the VA examiner who saw the Veteran in May 2009 stated that the Veteran's ankle problems were primarily a result of his progressive gout.  He opined that it was less likely than not that the Veteran's orthopedic problems, including his ankle problems, were caused by or related to his in-service activity.  He stated that the Veteran had systemic gout which had affected most all of his joints in his body.

In August 2011, the Veteran submitted written statements from four of his current and former family members.  The Veteran's ex-wife indicated that they met in 1985, and he had symptoms and pain during all of their years together.  She knew that he had fallen during service on his feet, buttocks, wrists, hands, and arms.  The Veteran's former stepson indicated that the Veteran was married to his mother from 1969 to 1979.  He remembered the Veteran having activity limitations and his mother telling him about the Veteran's helicopter fall.  One of the Veteran's sisters indicated that he had suffered from pain in his hips, back , legs, and wrists during all of her adult life, which was due to an injury during service.  Finally, the Veteran's other sister indicated that from the time he was released from service, he had suffered many recurring joint and bone problems.

Service Connection Claims

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lumbosacral spine spondylosis.  Despite the Veteran's assertions and hearing testimony to the contrary, the competent evidence does not show that his current lumbosacral spine spondylosis is related to active service or any incident of such service, to include the Veteran's in-service fall in a rappelling accident in April 1963.

The Board acknowledges that the Veteran injured his lumbosacral spine when he fell 60 feet in a rappelling accident in April 1963.  However, it appears that the Veteran's in-service lumbosacral spine complaints were acute and resolved with treatment.  The Board also acknowledges that, although the Veteran denied any relevant medical history at his separation physical examination in August 1964, and although clinical evaluation of his spine was normal, the in-service examiner noted that the Veteran still was symptomatic after his in-service lumbosacral spine injury.  There is no indication in the competent evidence of record, however, that the Veteran was diagnosed as having lumbosacral spine spondylosis during active service or within the first post-service year (i.e., by August 1965) such that service connection for lumbosacral spine spondylosis is warranted on a presumptive service connection basis.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which shows that he was diagnosed as having lumbosacral spine spondylosis during active service or within the first post-service year.  Thus, the Board finds that service connection for lumbosacral spine spondylosis is not warranted on a presumptive service connection basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran also is not entitled to service connection for lumbosacral spine spondylosis on a direct service connection basis.  As noted, the Veteran strained his lumbosacral spine in a rappelling injury in April 1963 and his low back was symptomatic at his service separation.  However, the first post-service evidence showing that the Veteran complained of a back disorder is the October 1994 original claim seeking service connection, or more than 20 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran has not alleged that any pertinent medical records exist prior to 1981, which is still more than 15 years following separation.

The post-service medical evidence shows that, although the Veteran currently experiences disability due to lumbosacral spine spondylosis, it is not related to active service.  As noted above, following VA examination in December 2003, the VA examiner opined that, although the Veteran had sustained a one-time incident of low back pain with resolution during active service, there were no other reports in the claims file which suggested a long-time chronic history of treatment, complaint or significant disability or impairment.  This examiner concluded that it was clear that the Veteran's subjective complaints related predominantly to his gout disease and, after reviewing the claims file, the rappelling injury was not the source of the Veteran's age-related spondylosis of the thoracolumbar spine without radiculopathy.  This examiner also concluded that the Veteran's age-related spondylosis of the thoracolumbar spine without radiculopathy was not due to active service.  The diagnoses included age-related spondylosis of the thoracolumbar spine without radiculopathy. 

The Veteran relies heavily on the VA examiner's August 2005 opinion as support for his service connection claim for lumbosacral spine spondylosis.  Although the Veteran reported to the VA examiner in August 2005 that, after his in-service hospitalization following the rappelling accident, he was on bed rest for 1 month and limited duty afterwards, the Board notes that this reported in-service history is not supported by a review of the Veteran's service treatment records which show only that he was on bed rest for 8 days while hospitalized.  The Veteran also reported to the VA examiner in August 2005 that, after his in-service fall, he was not able to return to full duty for approximately 6 months and, after he returned to full duty, the Veteran stated that he had trouble walking and fell a lot because his joints constantly gave way on him.  These assertions also are not supported by a review of the Veteran's service treatment records which show only that, after his in-service fall, he recovered from his lumbosacral spine strain and was symptomatic at his discharge from active service.  After noting the Veteran's (inaccurately reported) in-service history, the VA examiner concluded in August 2005 that the Veteran's in-service fall along with other documentation he had reviewed in the claims file supported the reported in-service injuries to the back.  The Board again acknowledges that the Veteran injured his back in April 1963 in a rappelling accident.  It appears, however, that the VA examiner in August 2005 was not "informed of the relevant facts" concerning the Veteran's in-service medical history after his in-service fall.  Thus, the Board finds that the VA examiner's August 2005 opinion is entitled to little probative value on the issue of whether the Veteran's lumbosacral spine spondylosis is related to active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

By contrast, after reviewing the claims file and physically examining the Veteran in May 2009, a different VA examiner opined that most all of the Veteran's orthopedic problems were primarily a result of progressive gout.  This VA examiner acknowledged that the Veteran sustained an injury in 1963 and, although he was hospitalized for a few days on bed rest, there were no additional medical records to substantiate any further long term disability as a result of the fall.  The VA examiner also opined that it was less likely than not that the Veteran's degenerative joint disease of the lumbosacral spine was related to or caused by his in-service fall.  The Board finds the May 2009 VA examiner's opinion more probative that the August 2005 VA examiner's opinion because that opinion was based on a review of the claims file, and because the Veteran's medical history noted in May 2009 (clearly based upon that review) is substantiated by what is found in his service treatment records.  In summary, the competent evidence demonstrates that the Veteran's current lumbosacral spine spondylosis is not related to active service.

The Board acknowledges the Veteran's continuing complaints of lumbosacral spine pain which he attributes to the in-service fall.  The Veteran has not identified or submitted any competent evidence (other than the previously discussed and devalued August 2005 VA treatment note), to include a medical nexus, which relates his lumbosacral spine spondylosis to active service or any incident of service, to include his in-service fall.  Accordingly, the Board finds that service connection for lumbosacral spine spondylosis is not warranted. 

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for degenerative joint disease of the bilateral wrists.  The Veteran has contended that he injured his wrists at the same time that he injured his lumbosacral spine in a fall from a helicopter while rappelling in April 1963.  Despite the Veteran's lay assertions and hearing testimony to the contrary, his service treatment records show only that he injured his low back at the time of the in-service rappelling accident in April 1963.  His service treatment records also show that x-rays of the left wrist in April 1961 were negative.  An extract included in the Veteran's service treatment records also shows that he injured his left wrist in February 1962.  The service treatment records otherwise are silent for any complaints of or treatment for any bilateral wrist problems during active service.  As noted, clinical evaluation of the Veteran repeatedly was negative during active service, and only a symptomatic low back was noted at his separation physical examination in August 1964.  There is no indication in the claims file that the Veteran was treated for degenerative joint disease of the bilateral wrists during active service or within the first post-service year (i.e., by August 1965) such that service connection for this disability is warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  Nor has the Veteran identified or submitted any competent evidence, to include a medical nexus, showing a diagnosis of or treatment for degenerative joint disease of the bilateral wrists during active service or within the first post-service year.  Thus, the Board finds that service connection for degenerative joint disease of the bilateral wrists is not warranted on a presumptive service connection basis.  Id.  

The Veteran also is not entitled to service connection for degenerative joint disease of the bilateral wrists on a direct service connection basis.  As noted, the Veteran's service treatment records show only that he injured his left wrist during active service but this injury appears to have been resolved at his service separation.  The post-service medical evidence shows that, although the Veteran has been treated for degenerative joint disease of the bilateral wrists since service, it is not related to active service.  Following service separation in August 1964, it appears that the Veteran first was treated for right wrist problems in July 1989, or almost 25 years later, when he had right wrist fusion surgery.  See Maxson, 230 F.3d at 1333.  Again, the evidence shows that the Veteran has not alleged that there is any pertinent medical evidence dated prior to 1981, more than 15 years after separation.  The Board notes that, just before this surgery, the Veteran reported that he had fractured his right wrist while playing football during active service.  This reported in-service history is not supported by the Veteran's service treatment records which show no diagnosis or treatment for any right wrist problems during service.  The Veteran subsequently was not treated for any right wrist problems between his July 1989 fusion surgery and when he was seen on VA examination in December 2003, or more than 14 years later.  The VA examiner noted in December 2003 that the Veteran himself denied any right wrist complaints after his surgery.  This examiner opined that the Veteran's subjective complaints of bilateral wrist problems were related predominantly to his gout disease and were not due to active service.  He also opined that the findings of multiple joint arthritis in the upper extremities, including the bilateral wrists, were not characteristic of a single episode of trauma (such as the Veteran's in-service fall). 

The Veteran again relies heavily on the VA examiner's August 2005 opinion as support for his service connection claim for degenerative joint disease of the bilateral wrists.  Although it appears that physical examination in August 2005 was limited to the Veteran's feet, as noted elsewhere, the VA examiner opined that the Veteran's reported fall from 60 feet during active service, along with other documentation supporting injuries to the wrist, it was most probable that the Veteran's injuries were sustained in the in-service fall.  It is not clear what other documentation the VA examiner is referring to when he asserts that a review of other documentation supported a finding that the Veteran's wrist injuries were related to active service.  As noted, the Veteran's service treatment records show only that he injured his left wrist once during active service and this injury appears to have resolved with treatment.  The only post-service records of wrist injuries are the Veteran's right wrist fusion surgery which occurred several decades after service separation. 

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The factual predicate for the VA examiner's August 2005 opinion is not clear from a review of the record.  There also appears to be little or no clinical data or other rationale to support the August 2005 opinion.  Thus, the Board finds that, to the extent that the VA examiner attempted to relate the Veteran's degenerative joint disease of the bilateral wrists to active service in August 2005, this opinion is entitled to little probative value. 

By contrast, a different VA examiner opined in May 2009 that most all of the Veteran's orthopedic problems were primarily a result of progressive gout.  This VA examiner acknowledged that the Veteran sustained an injury in 1963 and, although he was hospitalized for a few days on bed rest, there were no additional medical records to substantiate any further long term disability as a result of the fall.  The VA examiner also opined that it was less likely than not that the Veteran's degenerative joint disease of the bilateral wrists was related to or caused by his in-service fall.  The Board finds the May 2009 VA examiner's opinion more probative that the August 2005 VA examiner's opinion because the May 2009 opinion was based on a review of the claims file and the Veteran's medical history noted in May 2009 is substantiated by what is found in his service treatment records.  In summary, the competent evidence demonstrates that the Veteran's current degenerative joint disease of the bilateral wrists is not related to active service.  The Board acknowledges in this regard the Veteran's continuing complaints of wrist pain and weakness in grip strength which he attributes to the in-service fall.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which relates his degenerative joint disease of the bilateral wrists to active service or any incident of service, to include his in-service fall.  Accordingly, the Board finds that service connection for degenerative joint disease of the bilateral wrists is not warranted. 

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral knee replacement.  The competent evidence does not show that the Veteran injured his right knee during active service and continued to experience bilateral knee problems after service.  He had both knees surgically replaced after service.  Despite the Veteran's assertions and hearing testimony to the contrary, the competent evidence does not show that his current bilateral knee replacement is related to active service or any incident of such service, to include the Veteran's in-service fall in a repelling accident in April 1963.  An official medical records extract included in the Veteran's service treatment records shows that he was treated for an old right knee injury in October 1959, a sore right knee in June 1960, and for an old knee injury in January 1962 while on active service.  In October 1959, physical examination of the Veteran's right knee essentially was negative.  Physical examination of the right knee in June 1960 was negative and the Veteran was diagnosed as having a contusion.  In January 1962, the Veteran complained that, when he put pressure on the area of his right knee, his right knee hurt.  Physical examination showed an odd "crack" in the right knee consistent with right knee pain.  There were no relevant physical findings or medical history at the Veteran's enlistment and separation physical examinations.  No relevant physical findings concerning either of the Veteran's knees were noted at the time of his repelling accident and fall in April 1963.

The first complaints of bilateral knee problems in the medical records occur in a December 1987 VA outpatient report, in which the Veteran reports knee pain for 24 years, since his fall in service.  However, this statement is directly contradicted by the service treatment records, showing that the Veteran was seen for treatment for an old knee injury prior to the August 1963 fall, but never complained about his knee following the fall or anytime thereafter during service.  The contemporaneous medical evidence is more probative than a statement given 24 years later regarding history.  As such, the Board finds that the Veteran's statement in the December 1987 VA record is not credible and does not serve to establish continuity of symptomatology or treatment since service for his knees.

The post-service medical evidence shows that, although the Veteran had bilateral knee replacement surgery, his bilateral knee replacement is not related to active service.  On VA examination in August 2001, the Veteran reported incorrectly that, although there had been no knee fractures at the time of his in-service fall in April 1963, there had been excessive knee swelling which required fluid drainage.  The Veteran also reported that he had undergone bilateral knee replacement surgery in March 2000.  He was diagnosed as having surgical residuals of bilateral knee replacements.  On VA examination in December 2003, the Veteran again reported incorrectly that he had injured his knees during his in-service fall in April 1963, although the VA examiner noted correctly that there was no indication of knee injuries in the Veteran's service treatment records.  The VA examiner stated that the Veteran's service treatment records were void of any left knee problems, the Veteran denied any left knee problems at this examination, and there was only weak evidence to support a right knee problem.  The VA examiner concluded that it was clear that the Veteran's subjective complaints related predominantly to gout and, after reviewing the claims file, the repelling injury was not the source of the Veteran's bilateral knee complaints at this examination.  This examiner also concluded that the Veteran's bilateral knee problems noted on examination were not due to active service.  The diagnoses included total knee arthroplasty of the bilateral knees secondary to spondylosis of the thoracolumbar spine. 

The Veteran again relies on the August 2005 VA examiner's opinion, which attempted to relate his reported in-service bilateral knee injuries and post-service bilateral knee replacement to his in-service fall in April 1963, as support for his service connection claim for bilateral knee replacement.  As noted elsewhere, this opinion is less than probative on the issue of whether the Veteran's bilateral knee replacement is related to active service because the August 2005 VA examiner was not "informed of the relevant facts" concerning the Veteran's injuries experienced at the time of his in-service fall in April 1963 and his in-service medical history following this fall.  See Nieves-Rodriguez, 22 Vet. App. at 295.  This opinion also is entitled to little probative value because it is based on little clinical data and an incorrect factual predicate (that the Veteran injured his bilateral knees when he fell during a rappelling accident in April 1963).  See Wilson, 2 Vet. App. at 614; Black, 5 Vet. App. at 180; Reonal, 5 Vet. App. at 461; Miller, 11 Vet. App. at 348; and Bloom, 12 Vet. App. at 187. 

By contrast, a different VA examiner opined in May 2009 that most all of the Veteran's orthopedic problems were primarily a result of progressive gout.  The VA examiner also opined that it was less likely than not that the Veteran's bilateral knee replacement was related to or caused by his in-service fall.  The Board finds the May 2009 VA examiner's opinion more probative that the August 2005 VA examiner's opinion because the May 2009 opinion was based on a review of the claims file and the Veteran's medical history noted in May 2009 is substantiated by what is found in his service treatment records.  In summary, the competent evidence demonstrates that the Veteran's current bilateral knee replacement is not related to active service.  The Board acknowledges in this regard the Veteran's continuing complaints of bilateral knee pain and giving way which he attributes to the in-service fall.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which relates his bilateral knee replacement to active service or any incident of service, to include his in-service fall.  Accordingly, the Board finds that service connection for bilateral knee replacement is not warranted. 

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for degenerative joint disease of the left ankle.  The Veteran initially contends that his current degenerative joint disease of the left ankle is related to active service on a presumptive service connection basis (as arthritis).  See 38 C.F.R. §§ 3.307, 3.309.  Despite the Veteran's lay assertions and RO and Board hearing testimony to the contrary, the competent evidence does not indicate that the Veteran incurred chronic left ankle arthritis during active service.  There is no indication in the service treatment records that the Veteran injured his left ankle at the time of his in-service repelling accident in April 1963.  His service treatment records show instead that x-rays of the left ankle taken in August 1963 (several months after his repelling accident) showed no fracture.  At that time, it was noted that the Veteran reported that he had turned his left ankle playing football.  His service treatment records, including his enlistment and separation physical examinations, otherwise are silent for any complaints of or treatment for left ankle problems during active service.  The Veteran also does not contend, and the competent evidence does not show, that he was diagnosed as having degenerative joint disease of the left ankle within the first post-service year (i.e., by October 1965).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which shows that he experienced chronic left ankle arthritis during active service or within the first post-service year.  Thus, the Board finds that service connection for degenerative joint disease of the left ankle is not warranted on a presumptive service connection basis.  Id.  

The Veteran also is not entitled to service connection for degenerative joint disease of the left ankle on a direct service connection basis.  The left ankle x-rays taken in August 1963 showed no fracture, the Veteran's service treatment records are otherwise negative for any diagnoses or symptoms related to the left ankle.  The first complaints of ankle problems in the medical records occur in a December 1987 VA outpatient report, in which the Veteran reports ankle pain for 24 years, since his fall in service.  However, this statement is directly contradicted by the service treatment records, showing that the Veteran did not complain of ankle symptoms following his August 1963 fall, and x-rays of the ankles failed to show any fracture.  The contemporaneous medical evidence is more probative than a statement given 24 years later regarding history.  As such, the Board finds that the Veteran's statement in the December 1987 VA record is not credible and does not serve to establish continuity of symptomatology or treatment since service for his ankles.

At the August 2001 examination, the Veteran stated that he had left ankle surgery in 1990.  Following physical examination, the VA examiner diagnosed the Veteran as having left ankle surgical residuals.  Thus, it appears that, as of August 2001, the Veteran's left ankle problems were related to his 1990 left ankle surgery which occurred several decades after his service separation in October 1964 and not to active service or any incident of such service, to include his in-service repelling accident.  As noted above, following subsequent VA examination in December 2003, the VA examiner concluded that it was clear that the Veteran's subjective complaints of bilateral wrist pain related predominantly to gout.  After reviewing the claims file, the VA examiner also concluded in December 2003 that the Veteran's in-service repelling injury was not the source of his current bilateral wrist complaints.  This examiner also concluded that the Veteran's bilateral wrist disability was not due to active service.  He stated that the findings of multiple small and large joint arthritic changes involving the upper extremities were not characteristic of a single episode of trauma.  The diagnoses included degenerative joint disease of the bilateral ankles secondary to spondylosis of the thoracolumbar spine.  Thus, it appears that, as of December 2003, the Veteran's left ankle problems were related etiologically to his non-service-connected spondylosis of the thoracolumbar spine and not to active service or any incident of such service, to include his in-service rappelling accident. 

The Veteran again relies on the August 2005 VA examiner's opinion, which attempted to relate his reported in-service left ankle injury to his in-service fall in April 1963, as support for his service connection claim for degenerative joint disease of the left ankle.  As noted elsewhere, this opinion is less than probative on the issue of whether the Veteran's degenerative joint disease of the left ankle is related to active service because the August 2005 VA examiner was not "informed of the relevant facts" concerning the Veteran's injuries experienced at the time of his in-service fall in April 1963 and his in-service medical history following this fall.  See Nieves-Rodriguez, 22 Vet. App. at 295.  This opinion also is entitled to little probative value because, as discussed above, it is based on little clinical data and/or an incorrect factual predicate (that the Veteran injured his left ankle when he fell during a repelling accident in April 1963).  See Wilson, 2 Vet. App. at 614; Black, 5 Vet. App. at 180; Reonal, 5 Vet. App. at 461; Miller, 11 Vet. App. at 348; and Bloom, 12 Vet. App. at 187. 

By contrast, a different VA examiner opined in May 2009 that most all of the Veteran's orthopedic problems were primarily a result of progressive gout.  The VA examiner also opined that it was less likely than not that the Veteran's degenerative joint disease of the left ankle was related to or caused by his in-service fall.  The Board finds the May 2009 VA examiner's opinion more probative that the August 2005 VA examiner's opinion because the May 2009 opinion was based on a review of the claims file and the Veteran's medical history noted in May 2009 is substantiated by what is found in his service treatment records.  See Nieves-Rodriguez, 22 Vet. App. at 295.  In summary, the competent evidence demonstrates that the Veteran's current degenerative joint disease of the left ankle is not related to active service.  The Board acknowledges in this regard the Veteran's continuing complaints of left ankle pain and giving way which he attributes to the in-service fall.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which relates his degenerative joint disease of the left ankle to active service or any incident of service, to include his in-service fall.  Accordingly, the Board finds that service connection for degenerative joint disease of the left ankle is not warranted. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a)  ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of lumbosacral spine spondylosis, degenerative joint disease of the bilateral wrists, bilateral knee replacement, and degenerative joint disease of the left ankle have been continuous since service.  He asserts that he continued to experience symptoms relating to the back, wrists, knees, and left ankle (pain, giving way, locking, stiffness, fatigability) after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

The Board finds that the Veteran's more recently-reported history of continued symptoms of degenerative joint disease of the bilateral wrists, bilateral knee replacement, and degenerative joint disease of the left ankle since active service is inconsistent with the other lay and medical evidence of record.  As noted elsewhere, the Veteran has reported that he injured his wrists, knees, and left ankle at the time of a rappelling accident in April 1963.  This reported in-service history is not supported by a review of the Veteran's contemporaneous service treatment records which show only that he strained his lumbosacral spine following this accident.  Indeed, while he now asserts that all of these disorders began in service, in the contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of lumbosacral spine, wrist, knee, or left ankle problems.  Specifically, the service separation examination report reflects that the Veteran was examined and his musculoskeletal system was found to be clinically normal.  The only relevant notation in the Veteran's medical history at separation from active service was that he was still symptomatic following a lumbosacral spine strain at the time of his repelling accident in April 1963.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later). 

The post-service medical evidence does not reflect complaints or treatment related to the lumbosacral spine, wrists, knees, or left ankle for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (October 1964) and initial reported symptoms related to the lumbosacral spine in the October 1994 original claim (a 30-year gap), initial reported symptoms related to the wrists in approximately 1989 (a 25-year gap), and initial reported symptoms related to the knees and ankles in December 1987 (a 23-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).   As noted above, the Board finds that the Veteran's statements in the December 1987 VA outpatient record as to history directly contradict the contemporaneous evidence contained in his service treatment records, and these statements are, therefore, not credible.

The Veteran also did not claim that symptoms of his lumbosacral spine, bilateral wrist, bilateral knee, or left ankle disabilities began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the clinical findings and physical examination results obtained since service.  

Furthermore, with regard to the written statements provided by various current and former family members in August 2011, the Board notes that, like the Veteran, none of them have been shown to have any medical knowledge or expertise to provide an opinion as to the etiology of any current chronic disorder experienced by the Veteran.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  However, they are certainly competent to report as to what they have personally observed with regard to the Veteran and what he has told them.  However, the statements of the Veteran's ex-wife and stepson do not assert continuity, since they noted that they met the Veteran in 1985 and 1969, respectively.  To the extent that they do assert continuity, it is clear that this could have only been a repetition of what the Veteran has asserted, which, as noted above, the Board finds less probative than the contemporaneous evidence.

Likewise, one of the Veteran's sisters merely states that he has had pain in his joints for all of her adult life without specifying the time period.  As such, this statement has little, if any, probative value with regard to establishing continuity.  His other sister does assert such continuity, indicating that, from the time the Veteran was released from service, he had suffered many joint and bone problems.  However, she does not specify which joint and bone problems the Veteran had in her statement.  Therefore, the statement is afforded less probative value than more specific evidence.  Nevertheless, in weighing the evidence of record, the Board finds that the contemporaneous medical evidence is more probative than this written statement.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

(Continued on next page.)





ORDER

Entitlement to service connection for lumbosacral spine spondylosis is denied. 

Entitlement to service connection for degenerative joint disease of the bilateral wrists is denied. 

Entitlement to service connection for bilateral knee replacement is denied. 

Entitlement to service connection for degenerative joint disease of the left ankle is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


